Title: To Benjamin Franklin from James Turner, 6 July 1747
From: Turner, James
To: Franklin, Benjamin




   Mr. Franklyn
   Sir
Boston July 6th. 1747
Herewith I send the Seal which you so long ago Spoke to me for, for Mr. Read. The Occasion of my sending it to you and not directly to him was because that the Seal being very heavy might cause him a great Charge which I thought he might be eased of by my sending it to you as you are Postmaster. I am very Sorry that I disappointed the Gentleman of it so long but it has been my Ill fortune ever Since I have been for my Self to be Involved in a great deal of large Unprofitable Silver Smiths work which was particularly my Case when your Brother Mr. J Franklyn procured me a large Job of Engraveing so that I cou’d not begin on that work till some time after you was last in Town but I hope as I have now Just got these plates ready for the press that I shall be able to mend this fault of keeping work so long, for the future. I have sent with the Seal 2 Impressions from it one on wax taken off by hand the other on a Wafer taken off in Colonel B Pollards Press. The Letters show best on the latter because of its being such a large body of Metal that it chils the Wax before it can enter the Letters, but I think that either of ’em are legible enough. Soon after I began to work upon it I found that the Price I mentiond to you was much too little, and that I cou’d not afford to take pains to do it well under at least £3 more, but however depending on the Gentleman’s Generosity I have taken no less pains about it than if I had actually agreed for £15. One thing I must Confess seems sufficient to stop my mouth on this Account viz. my keeping it so long in hand but I think my Self punish’d enough by the Constant falling of our money. But after all I do not demand any more than £12 the Sum I Mentiond to you (tho it was but a guess as I had never done one of this Size and but one great or Small in Steel before) for I always make it my rule to stand strictly to any bargain I make tho I lose by it and £12 I shall account to be the bargain that I made with you about this Seal Unless the Gentleman is Convinc’d that it is worth more and he is willing to allow it so hoping it will give him Satisfaction and resting the price Intirely with him I remain his and Your most Obliged humble Servant
James Turner


P.S. Unless the Gentleman has Money already in Boston he may direct it Either to me or to your Brother Mr. J Franklyn and if you or any Other Gentlemen wants any graveing work done of any Sort I should be glad of an Oppertunity of retrieveing the Credit I may have lost by keeping this and the things I did for you long.
Yours JT

 
Addressed: To  Mr. Benj: Fraklyn Postmaster  In  Philadelphia
